Name: Commission Regulation (EC) NoÃ 1068/2006 of 13 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 14.7.2006 EN Official Journal of the European Union L 194/4 COMMISSION REGULATION (EC) No 1068/2006 of 13 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 13 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 93,3 096 77,4 999 85,4 0707 00 05 052 86,7 999 86,7 0709 90 70 052 76,9 999 76,9 0805 50 10 388 61,4 524 54,3 528 57,7 999 57,8 0808 10 80 388 88,7 400 104,6 404 83,3 508 88,4 512 77,8 524 48,2 528 78,0 720 86,6 800 162,7 804 104,9 999 92,3 0808 20 50 388 99,5 512 98,9 528 96,2 720 35,3 999 82,5 0809 10 00 052 127,7 999 127,7 0809 20 95 052 283,5 400 375,3 999 329,4 0809 30 10, 0809 30 90 052 124,8 999 124,8 0809 40 05 624 140,6 999 140,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.